Citation Nr: 1422367	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-42 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, wherein the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for bilateral hearing loss.  

In January 2014, the Board granted the Veteran's petition to reopen a previously denied claim for service connection for bilateral hearing loss.  The underlying service connection claim for bilateral hearing loss was remanded for further development and has returned to the Board.

The claims folder has been converted in its entirety into an electronic record within the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2014 VA addendum medical opinion is inadequate.  The examiner simply endorsed the October 2009 medical opinion without consideration to the Veteran's specific history of symptomatology.  

In-service noise exposure has been conceded to establish an in-service event.  However, the Veteran was not shown to have VA defined hearing loss during service.  He has recently asserted that audiometry testing at separation is inaccurate since it suggested an improvement in hearing.  Review of the separation examination does not show any overt irregularity to permit a conclusion that the examination was improperly conducted.  Furthermore, on his Report of Medical History for separation, he denied having hearing loss or ear, nose, and throat (ENT) problems.  For these reasons, the Board does not find that hearing loss was shown at separation; however, a medical opinion is needed to address the changes in hearing acuity reflected in the entrance and separation examinations.  

Approximately 20 years after service, he is shown to have developed bilateral hearing loss that remained relatively stable for many years.  The Veteran steadfastly denies any post service occupational noise exposure; however, the Board finds his assertion to be facially implausible.  He was employed as railroad laborer from 1969 to 2007 and began having occupational hearing loss monitoring in 1988.  The inherent nature of his occupation and employer monitoring for occupational hearing loss makes his assertions that he did not experience any post service occupational noise exposure facially implausible.  For these reasons, the Board rejects such assertions.  Again, he is competent to report describe the nature and extent of his in-service and post service occupational noise exposure, but to the extent he denies any occupational noise exposure, the Board does not find him credible.  

Given the specific history of symptomatology above, the question is whether the post service hearing loss, initially manifesting sometime within the first 20 years after service, is at least as likely as not related to the conceded in-service noise exposure.  Another medical opinion is needed addressing this question in light of the Veteran's specific history as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Virtual VA/ VBMS efolder and a copy of this remand to a VA audiologist for a nexus medical opinion on the claimed hearing loss.  (If the examiner determines that another clinical evaluation is necessary, this should be scheduled.)

The examiner should indicate whether it at least as likely as not (50 percent or greater probability) that the current hearing loss in either ear is related to in-service noise exposure.  The examiner must consider the Veteran's reports of in-service noise exposure, in-service audiometric testing suggesting an improvement in hearing acuity, and October 1988 evidence confirming a bilateral hearing loss disability that remained relatively stable for many years.  The examiner must presume that the Veteran did not have hearing loss at separation and his reports denying any post service occupational noise exposure are not credible.  

The examiner must provide a rationale for the opinion with specific discussion of the Veteran's history of in-service noise exposure, audiometric testing from entrance and separation examinations, and hearing loss manifesting sometime within the initial 20 years following service.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports on the Veteran's history of symptomatology.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, the RO/AMC should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claim.  If a benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

